Name: Commission Regulation (EEC) No 3229/85 of 18 November 1985 on the transportation and disposal of common wheat for use in animal feed in Northern Ireland by the United Kingdom intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 11 . 85 Official Journal of the European Communities No L 307/9 COMMISSION REGULATION (EEC) No 3229/85 of 18 November 1985 on the transportation and disposal of common wheat for use in animal feed in Northern Ireland by the United Kingdom intervention agency 2918/85 provide, inter alia, for the purchase of an addi ­ tional quantity of wheat from Great Britain ; whereas the said special conditions are designed to benefit the distressed stockfarmers and relieve their current plight ; whereas certain measures will need to be taken to ensure that this aim is respected, including provision for the lodging of a security ; Whereas Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (*), as last amended by Regulation (EEC) No 3206/85 Q, should apply to the verification of the use of the wheat to be sold by the United Kingdom intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : TITLE I THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article (5) thereof, Having regard to Council Regulation (EEC) No 3247/81 of 9 November 1981 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of certain intervention measures, particularly those involving the buying-in , storage and sale of agricul ­ tural products by intervention agencies (3), as last amended by Regulation (EEC) No 2139/85 (4), and in particular Article 5 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2918/85 of 17 October 1985 putting up for sale in Ireland and Northern Ireland, for disposal in feedingstuffs, cereals held by the Irish and United Kingdom intervention agen ­ cies (*) and in particular Article 5 thereof, Whereas the Council adopted Regulation (EEC) No 2918/85 in response to the particular problems facing stockfarmers in Ireland and Northern Ireland as a result of the adverse weather conditions during the summer of 1985 ; whereas Article 4 of the said Regulation provides for a quantity of common wheat from Great Britain to be sold in Northern Ireland under special conditions of sale ; whereas Article 5 of the said Regulation provides that detailed rules for its applciation shall be adopted in accor ­ dance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 ; Whereas the United Kingdom holds large quantities of common wheat in intervention stock in certain ports of Great Britain which it considers necessary to transport to Northern Ireland ; whereas the necessity of such a measure, based on the current problems of stockfarmers in Northern Ireland, is considered justified and should be approved ; whereas recourse to a tendering procedure would appear to be the most appropriate method of en ­ suring that such transportation takes place in the most cost-effective manner ; Whereas the special conditions of sale applicable to the transported wheat as laid down in Regulation (EEC) No Transportation Article 1 1 . The transportation of 40 000 tonnes of common wheat by the United Kingdom intervention agency from stocks which it holds in Great Britain to the port regions in Northern Ireland is hereby approved. 2. The United Kingdom intervention agency shall select the grain stores in Great Britain from which the wheat is to be sent as well as the grain stores in Northern Ireland which are to receive the wheat in such manner as to minimize the transport costs . A list of the grain stores so selected shall be communicated to the Commission forthwith . 3 . The cost of transporting the wheat in question shall be determined by the United Kingdom intervention agency by means of an invitation to tender. Such costs shall cover : (a) transportation (excluding loading) from the supplying warehouse to the receiving warehouse (excluding unloading) ;0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 327, 14 . 11 . 1981 , p. 1 . (4) OJ No L 199, 31 . 7 . 1985, p. 13 . 0 OJ No L 280, 22. 10 . 1985, p. 1 . (6) OJ No L 190, 14. 7 . 1976, p. 1 . Ã ) OJ No L 303, 16 . 11 . 1985, p . 8 . No L 307/ 10 Official Journal of the European Communities 19 . 11 . 85 2. The sale of the additional quantity of wheat shall be at a fixed price equal to the buying-in price for common wheat, adjusted on the basis of the price increases and reductions specified in Commission Regulation (EEC) No 1570/77 (3), applicable at the time of removal of that addi ­ tional quantity from intervention storage . 3 . The additional quantity shall be transported to Northern Ireland at the expense of the purchaser. 4 . The purchaser of the additional quantity of wheat thus transported shall incorporate the wheat in compound animal feed in Northern Ireland and dispose of such compound animal feed there before 21 May 1986 ; all sales of this wheat as from 21 May 1986 shall take place in accordance with Regulation (EEC) No 1836/82. Article 4 1 . The United Kingdom intervention agency shall put up for sale at a fixed price in accordance with Article 3 the quantities of wheat required to enable purchasers of the discounted wheat to discharge their obligations . 2 . Only purchasers of the discounted wheat shall be entitled to buy wheat put up for sale in accordance with paragraph 1 . TITLE III (b) insurance on the value of the goods as determined by the buying-in price of the wheat fixed in accordance with Articles 1 and 3 of Commission Regulation (EEC) No 2124/85 (') and applicable in the month during which the wheat is transported. 4. The invitation to tender may relate to one or more consignments . 5. The United Kingdom intervention agency shall prescribe the terms and conditions of the invitation to tender in accordance with the provisions of this title . 6 . The contract shall be awarded to the tenderer offer ­ ing the best terms . However, if the tenders submitted do not correspond to normal prices and costs, no award shall be made . 7 . The United Kingdom intervention agency shall keep the Commission informed of the progress of the invitation to tender and shall immediately communicate to it the results thereof. TITLE II Sale at a fixed price Article 2 1 . The United Kingdom intervention agency shall put up for sale, subject to the conditions laid down in para ­ graph 2, the wheat which has been transported to Northern Ireland in accordance with Article 1 . The sale shall be by way of fixed price sale on the terms laid down in the second paragraph of Article 2 of Regula ­ tion (EEC) No 2918/85. The wheat thus sold is here ­ inafter described as the discounted wheat . 2. The sale of the discounted wheat shall be subject to the following conditions : (a) the purchaser shall incorporate the wheat in compound animal feed in Northern Ireland and dispose of such compound animal feed there before 21 May 1986 ; all sales of this wheat on or after 21 May 1986 shall take place in accordance with Commission Regulation (EEC) No 1 836/82 (2) ; (b) the purchaser of a quantity of discounted wheat must undertake to purchase at the same time an additional quantity of common wheat in accordance with the terms and conditions set out in Article 3 . 3 . The purchaser shall lodge a security in order to guarantee observance of the obligations incumbent upon him as laid down in this Article . Article 3 1 . The additional quantity of wheat specified in Article 2 (2) (b) shall be in the ratio of 1,5 : 1 to the discounted wheat. General provisions Article 5 1 . For every tonne of discounted wheat purchased, the security referred to in Article 2 (3) shall be ah amount equal to 25 % of the buying-in price of common wheat applicable at the time of removal of the discounted wheat from intervention storage, plus 25 ECU. 2. The security shall be released only when sufficient evidence has been furnished of : (a) the incorporation of the discounted wheat in compound animal feed before 21 May 1986 ; and (b) the transfer to Northern Ireland and the incorporation there of the additional quantity of wheat in compound animal feed before 21 May 1986 . 3 . Where the purchaser is himself a stockfarmer and final user of the wheat it shall be considered sufficient to show that the wheat purchased has been incorporated into compound animal feed before 21 May 1986. In all other cases evidence must be furnished of the incorporation of the wheat purchased into compound animal feed and of the sale of this compound animal feed to a final user before 21 May 1986 . (') OJ No L 198 , 30 . 7 . 1985, p. 31 . (2) OJ No L 202, 9 . 7 . 1982, p. 23 . O OJ No L 174, 14 . 7 . 1977, p. 18 . 19 . 11 . 85 Official Journal of the European Communities No L 307/ 11 (EEC) No 1687/76 which are applicable to the sale provided for by this Regulation . Article 6 1 . The United Kingdom intervention agency shall adopt the necessary measures in order to guarantee the proper implementation of this Regulation with regard to sale at a fixed price and shall notify the commission of its proposals forthwith . 2. The measures adopted by the United Kingdom intervention agency in accordance with paragraph 1 shall be without prejudice to the provisions of Regulation Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1985 . For the Commission Frans ANDRIESSEN Vice-President